FERGUSON, Judge.
Plaintiff/appellant, a seafood distributor, commenced this action for libel per se based on a publication sent to other members of the industry by defendant/appellee, a seafood supplier, falsely reporting that plaintiff failed to pay an undisputed debt. The uncontradicted evidence is that the debt was disputed. The trial court entered summary judgment for the defendant on a finding that it appeared conclusively from the face of the document that plaintiff was not being accused of failing to pay an undisputed claim. We disagree. At the very least a genuine issue of material fact was presented which precluded summary judg*450ment. See Northside Fire Extinguisher Service and Welding Supplies, Inc. v. Wilson Davis Ford, Inc., 426 So.2d 55 (Fla. 2d DCA 1983).
Reversed and remanded.